

104 HR 1684 : Ranch A Consolidation and Management Improvement Act
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 1684IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo convey certain property to the State of Wyoming to consolidate the historic Ranch A, and for other purposes.1.Short titleThis Act may be cited as the Ranch A Consolidation and Management Improvement Act.2.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(2)StateThe term State means the State of Wyoming.3.Conveyance(a)In generalUpon the request of the State submitted to the Secretary not later than 180 days after the date of enactment of this Act, the Secretary shall convey to the State, without consideration and by quitclaim deed, all right, title and interest of the United States in and to the parcel of National Forest System land described in subsection (b).(b)Description of landThe parcel of land referred to in subsection (a) is approximately 10 acres of National Forest System land located on the Black Hills National Forest, in Crook County, State of Wyoming more specifically described as the E½ NE¼ NW¼ SE¼ less the south 50 feet, W½ NW¼ NE¼ SE¼ less the south 50 feet, Section 24, Township 52 North, Range 61 West Sixth P.M.(c)Terms and conditionsThe conveyance under subsection (a) shall be—(1)subject to valid existing rights; and(2)made notwithstanding the requirements of subsection (a) of section 1 of Public Law 104–276.(d)SurveyIf determined by the Secretary to be necessary, the exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey that is approved by the Secretary and paid for by the State.4.AmendmentsSection 1 of the Act of October 9, 1996 (Public Law 104–276) is amended—(1)by striking subsection (b); and(2)by designating subsection (c) as subsection (b).Passed the House of Representatives January 27, 2014.Karen L. Haas,Clerk